King v St. Joseph's Hosp. Health Ctr. (2020 NY Slip Op 07821)





King v St. Joseph's Hosp. Health Ctr.


2020 NY Slip Op 07821


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


1221 CA 20-00281

[*1]BRUCE D. KING, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF KEITH D. HORTON, JR., DECEASED, PLAINTIFF-APPELLANT,
vST. JOSEPH'S HOSPITAL HEALTH CENTER, ST. JOSEPH'S HOSPITAL HEALTHCARE CENTER, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


CHERUNDOLO LAW FIRM, PLLC, SYRACUSE (JOHN C. CHERUNDOLO OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
GALE, GALE & HUNT, LLC, SYRACUSE (ANDREW R. BORELLI OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered February 14, 2020. The order, among other things, granted the motion of defendants St. Joseph's Hospital Health Center and St. Joseph's Hospital Healthcare Center for partial summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 23, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court